NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-JUL-2021
                                            10:54 AM
                                            Dkt. 18 ORD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

          ROBERT M. GEORGE, SR., Plaintiff-Appellant, v.
                JOLYN A. GEORGE, Defendant-Appellee


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                       (FC-D NO. 19-1-430)


             ORDER GRANTING MOTION TO WITHDRAW APPEAL
       (By: Ginoza, Chief Judge, Fujise and Leonard, JJ.)
          Upon consideration of Plaintiff-Appellant Robert M.
George, Sr.'s July 16, 2021 Motion to Withdraw Appeal, the papers
in support, and the record,
          IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed, under Hawai#i Rules of Appellate Procedure
Rule 42(a).
          IT IS FURTHER ORDERED that all other pending motions
are dismissed.
          DATED: Honolulu, Hawai#i, July 21, 2021.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Alexa D.M. Fujise
                                    Associate Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge